 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABDOULAYE DIALLO; WILLIAM                          Case No.: 18-CV-1793 JLS (JLB)
     MERRITT,
12
                                      Plaintiffs,       ORDER (1) DENYING AS MOOT
13                                                      DEFENDANT TONIKA MILLER’S
     v.                                                 MOTION TO SET ASIDE DEFAULT,
14
                                                        (2) DENYING IN PART AS MOOT
     REDWOODS INVESTMENTS, LLC;
15                                                      PLAINTIFFS’ MOTION FOR
     SOCIAL METRO HOLDINGS, LLC;
                                                        DEFAULT JUDGMENT AGAINST
16   CHRISTOPHER CARNES; TONIKA
                                                        DEFENDANT MILLER, AND
     MILLER; CHI KUANG HWANG,
17                                                      (3) REQUESTING ADDITIONAL
                                    Defendants.         BRIEFING AS TO THE COURT’S
18
                                                        SUBJECT MATTER JURISDICTION
19
20                                                      (ECF Nos. 16, 23)
21
22         Presently before the Court are Defendant Tonika Miller’s Motion to Set Aside the
23   Request and/or the Entry of Default and Default Judgment Pursuant to Fed. R. Civ. P. 55(c)
24   (“Mot. to Set Aside,” ECF No. 16) and Plaintiffs Abdoulaye Diallo and William Merritt’s
25   Motion for Default Judgment Against Defendants SoCal Metro Holdings, LLC and Tonika
26   ///
27   ///
28   ///

                                                    1
                                                                              18-CV-1793 JLS (JLB)
 1   Miller (“Mot. for Default,” ECF No. 23) (together, the “Default Motions”).1 Together with
 2   the Motions to Dismiss, the Court took the Default Motions under submission without oral
 3   argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 41.
 4          Although Plaintiffs requested entry of default against Ms. Miller on September 25,
 5   2018, see ECF No. 11, a review of the Docket reveals that the Clerk of Court never entered
 6   default. Accordingly, the Court DENIES AS MOOT Ms. Miller’s Motion to Set Aside
 7   (ECF No. 16) and DENIES IN PART AS MOOT Plaintiff’s Motion for Default (ECF
 8   No. 23) as it relates to Ms. Miller. See, e.g., Woods v. Slater Transfer & Storage, No.
 9   208CV00948GWFGWF, 2008 WL 11389307, at *4 (D. Nev. Oct. 7, 2008) (denying as
10   moot motions for entry of default and to set aside clerk’s entry of default where default
11   was never entered).
12          Upon review of the Motions to Dismiss (ECF Nos. 27, 30, 32), the Court notes that
13   all of the Defendants raised arguments for dismissal for lack of subject matter jurisdiction
14   under Federal Rule of Civil Procedure 12(b)(1). The Court is particularly troubled by the
15   pendency of the parallel—and earlier-filed—state court action, Redwood Investments, LLC
16   v. Carnes, No. 37-2018-00030606-CU-BC-CTL (Cal. Super. filed June 20, 2018) (the
17   “State Court Action”). It is the Court’s understanding that the State Court Action asserts a
18   single cause of action for breach of contract for failure to convey the real property located
19   at 4026 Charles Street, La Mesa, CA 91941, see Request for Judicial Notice, ECF No.
20   30-3, Ex. 2, the allegedly unlawful conveyance of which forms the basis of Plaintiffs’
21   causes of action here. See generally First Am. Compl., ECF No. 13. Plaintiffs to the State
22   Court Action seek specific performance, see ECF No. 30-3, Ex. 2, while Plaintiffs here
23   request that the Court enter an Order “find[ing] that the grant deed was irregular and
24   illegal[ and] is void ab initio for failure to be executed and recorded in a lawful manner.”
25   Id. ¶ 164.
26
27   1
       Also pending before the Court are motions to dismiss filed by Defendants Christopher Carnes (ECF No.
28   27), Chi Kuang Hwang and Redwoods Investments, LLC (ECF No. 30) and Tonika Miller (ECF No. 32)
     (together, the “Motions to Dismiss”), on which the Court does not rule at this time.

                                                       2
                                                                                       18-CV-1793 JLS (JLB)
 1         “Ordinarily, the pendency of an action in the state court is no bar to proceedings
 2   concerning the same matter in the Federal court having jurisdiction.” Chapman v.
 3   Deutsche Bank Nat. Tr. Co., 651 F.3d 1039, 1043 (9th Cir. 2011) (quoting Exxon Mobil
 4   Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005)). Under the prior exclusive
 5   jurisdiction doctrine, however, “when one court is exercising in rem jurisdiction over
 6   a res, a second court will not assume in rem jurisdiction over the same res.” Id. (quoting
 7   Marshall v. Marshall, 547 U.S. 293, 311 (2006)) (citing Princess Lida of Thurn & Taxis v.
 8   Thompson, 305 U.S. 456, 466–67 (1939)). “Although the doctrine is based at least in part
 9   on considerations of comity and prudential policies of avoiding piecemeal litigation, it is
10   no mere discretionary abstention rule. Rather, it is a mandatory jurisdictional limitation.”
11   Id. (quoting State Eng’r v. S. Fork Band of Te-Moak Tribe of W. Shoshone Indians, 339
12   F.3d 804, 810 (9th Cir. 2003)). Consequently, “[i]f the doctrine applies, federal courts may
13   not exercise jurisdiction.” Id. at 1044.
14         “[F]ederal courts are under an independent obligation to examine their own
15   jurisdiction.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). Because the prior
16   exclusive jurisdiction doctrine was not raised by the Parties and because the Court believes
17   that additional briefing on this issue would be helpful in resolving the Motions to Dismiss,
18   the Court REQUESTS additional briefing on the following: (1) the status of the State
19   Court Action; and (2) the applicability, if any, of the prior exclusive jurisdiction doctrine
20   to this action. Each Party MAY FILE an additional brief, not to exceed ten (10) pages,
21   within fourteen (14) days of the electronic docketing of this Order.
22         IT IS SO ORDERED.
23
24   Dated: May 13, 2019
25
26
27
28

                                                   3
                                                                                18-CV-1793 JLS (JLB)
